JOURNAL ENTRY AND OPINION
In State v. Thornton, Cuyahoga County Court of Common Pleas Case No. CR-358608, applicant pled guilty to two counts of attempted assault on a peace officer with peace officer specifications. This court dismissed applicant's appeal for failure to file the record in State v. Thornton (Apr. 15, 1999), Cuyahoga App. No. 76014, unreported.
Applicant has filed with the clerk of this court a timely application for reopening. As required by App.R. 26(B)(6), the reasons for denying the application for reopening follow.
Applicant filed his direct appeal pro se.
Regarding pro se appeals, this court has previously said:
  App.R. 26(B)(1) provides in part that "[a] defendant in a criminal case may apply for reopening of the appeal from the judgment of conviction and sentence, based on a claim of ineffective assistance of appellate counsel." Applicant acted pro se in his appeal and therefore is precluded from applying for reopening based upon "a claim of ineffective assistance of appellate counsel."
State v. Drake (July 2, 1998), Cuyahoga App. No. 74661, unreported, reopening disallowed (June 24, 1999), Motion No. 4637, at 2-3. Reopening is not, therefore, appropriate.
We note, however, that a party may seek reinstatement after dismissal for failure to file the record under Loc.App.R. 10.
Accordingly, the application for reopening is denied.
  ________________________________ LEO M. SPELLACY, JUDGE
TERRENCE O'DONNELL, P.J. and DIANE KARPINSKY, J. CONCUR.